1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8
     CALVIN HOLT,                                      )   Case No.: 1:19-cv-00772-LJO-SAB (PC)
9                                                      )
                      Plaintiff,                       )
10                                                     )   ORDER DENYING PLAINTIFF’S REQUEST
              v.                                           FOR JUDICIAL NOTICE AS MOOT
                                                       )
11                                                     )
     W. GARDNER,                                           [ECF No. 17]
12                                                     )
                                                       )
                      Defendant.                       )
13
                                                       )
14                                                     )
                                                       )
15
16            Plaintiff Calvin Holt is appearing pro se in this civil rights action pursuant to 42 U.S.C. § 1983.
17            Currently before the Court is Plaintiff’s request for judicial notice to correct two mistakes in
18   his first amended complaint, filed September 6, 2019.
19            On September 5, 2019, the Court screened Plaintiff’s first amended complaint which was filed
20   on August 21, 2019, and granted Plaintiff one final opportunity to amend the complaint. Therefore,
21   Plaintiff can correct any mistakes if he chooses to file a second amended complaint. Accordingly,
22   Plaintiff’s request for judicial notice is denied as moot.
23
24   IT IS SO ORDERED.
25
     Dated:        September 10, 2019
26                                                         UNITED STATES MAGISTRATE JUDGE
27
28

                                                           1
